     Case 2:20-cv-01180-JAM-JDP Document 22 Filed 08/17/21 Page 1 of 6


 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT

 7                              FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    MARLOW R. STALLING,                                   Case No. 2:20-cv-01180-JAM-JDP (PC)
10                           Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                            THAT DEFENDANT’S MOTION TO
11                 v.                                       DISMISS BE DENIED
12    A. STINSON,                                           OBJECTIONS DUE WITHIN FOURTEEN
                                                            DAYS
13                           Defendant.
                                                            ECF No. 16
14

15

16             Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
17   under 42 U.S.C. § 1983. He claims that defendant A. Stinson violated his Eighth Amendment
18   rights by using pepper-spray against him unprovoked. Defendant has filed a motion to dismiss,
19   arguing that this excessive force claim is barred by the favorable termination rule of Heck v.
20   Humphrey, 512 U.S. 477 (1977), and separately that plaintiff’s claim is based on a version of
21   events fundamentally inconsistent with the findings of a prison disciplinary hearing.1
22   Defendant’s motion should be denied.
23                                              Factual Background
24             Plaintiff alleges that on October 23, 2019, while he was attempting to get the attention of
25   an individual who had just delivered documents relating to his parole, defendant came to his cell
26   and pepper-sprayed him through the food port, hitting him in the face and back. ECF No. 1 at 3;
27
               1
                   Plaintiff has filed an opposition, ECF No. 19, and defendant has filed a reply, ECF
28   No. 20.
                                                           1
     Case 2:20-cv-01180-JAM-JDP Document 22 Filed 08/17/21 Page 2 of 6


 1   ECF No. 16 at 3. Defendant then allegedly reopened the food port and sprayed him again, with

 2   another can of pepper spray. Id.

 3                                       Motion to Dismiss Standard

 4          A motion to dismiss brought under Rule 12(b)(6) tests the legal sufficiency of a claim, and

 5   the court will grant the motion if defendant shows that there is no cognizable legal theory of

 6   liability or that plaintiff has alleged insufficient facts to support a cognizable theory. See

 7   Conservation Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011). A court’s review is

 8   generally limited to the operative pleading. See Daniels-Hall v. National Educ. Ass’n, 629 F.3d

 9   992, 998 (9th Cir. 2010). A pleading is sufficient under Rule 8(a)(2) if it contains “a short and

10   plain statement of the claim showing that the pleader is entitled to relief” that gives “the

11   defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atlantic

12   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

13   The court construes a pro se litigant’s complaint liberally, see Haines v. Kerner, 404 U.S. 519,

14   520 (1972) (per curiam), and will only dismiss a pro se a complaint “if it appears beyond doubt

15   that the plaintiff can prove no set of facts in support of his claim which would entitle him to

16   relief,” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017) (quoting Nordstrom v.

17   Ryan, 762 F.3d 903, 908 (9th Cir. 2014)).

18                                                  Analysis

19          A. Request for Judicial Notice

20          Defendant asks that I take judicial notice of Exhibits A-D attached to his motion. Exhibit
21   A is the incident report describing defendant’s deployment of pepper spray against plaintiff. ECF

22   No. 16-2 at 6-28. Exhibit B is an abstract of judgment reflecting plaintiff’s current prison

23   sentence. Id. at 31. Exhibit C is the Rules Violation Report (“RVR”) plaintiff was assessed

24   following defendant’s use of pepper-spray against him. Id. at 34-38. Exhibit D is a summary of

25   the disciplinary proceedings against plaintiff for the RVR contained in Exhibit C. Id. at 41-53.

26          “As a general rule, a district court may not consider any material beyond the pleadings in
27   ruling on a Rule 12(b)(6) motion . . . without converting the motion to dismiss into a motion for

28   summary judgment.” Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (citation and
                                                         2
     Case 2:20-cv-01180-JAM-JDP Document 22 Filed 08/17/21 Page 3 of 6


 1   internal quotation marks omitted). There are two exceptions: (1) a court may take judicial notice

 2   of material that is either submitted as part of or necessarily relied upon by the complaint; or (2) a

 3   court may take judicial notice of matters of public record. Id. at 688-89; Coto Settlement v.

 4   Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010).

 5           I will grant defendant’s request for judicial notice in part. As an initial matter, plaintiff

 6   has not opposed it. One of the documents, the abstract of judgment at Exhibit B, is appropriate

 7   for notice because it is a court record. See United States v. Wilson, 631 F.2d 118, 119 (9th Cir.

 8   1980). The other three documents are derived from prison administrative disciplinary

 9   proceedings. Courts have held that such documents are appropriate for notice as to their

10   existence, see, e.g., Venson v. Jackson, No. 18-CV-2278-BAS (BLM), 2019 U.S. Dist. LEXIS

11   117529, at *11 (S.D. Cal. July 15, 2019), but not as to the factual accounts or findings contained

12   therein. See Lee, 250 F.3d at 690 (“On a Rule 12(b)(6) motion to dismiss, when a court takes

13   judicial notice of another court’s opinion, it may do so ‘not for the truth of the facts recited

14   therein, but for the existence of the opinion, which is not subject to reasonable dispute over its

15   authenticity.’”) (quoting Southern Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Group

16   Ltd., 181 F.3d 410, 426-27 (3rd Cir. 1999)). I take notice of the existence of these documents and

17   of their administrative outcome. I do not take notice of their factual accounts or findings that

18   contradict plaintiff’s allegations.

19           B. Motion to Dismiss

20           On November 27, 2019, plaintiff was found guilty of an RVR written by defendant. ECF
21   No. 1 at 42, 48. Plaintiff lost 60 days of credit. Id. at 49. Because of this, defendant argues that

22   the favorable termination rule set forth in Heck v. Humphrey, 512 U.S. 477 (1994), bars plaintiff’s

23   Eighth Amendment claim because “[p]laintiff has not vacated his conviction or received a

24   reinstatement of the 60 days of credits he lost as a result of the guilty finding.” Separately,

25   defendant maintains that the findings of the disciplinary hearing are fundamentally inconsistent

26   with plaintiff’s claim. ECF No. 16-1 at 8. Neither argument is convincing.
27           Habeas corpus is the sole remedy for a state prisoner who wishes to challenge his

28   confinement or its duration and seeks immediate or speedier release. Heck, 512 U.S. at 481;
                                                         3
     Case 2:20-cv-01180-JAM-JDP Document 22 Filed 08/17/21 Page 4 of 6


 1   Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also Wilkinson v. Dotson, 544 U.S. 74, 78

 2   (2005) (“[A] prisoner in state custody cannot use a § 1983 action to challenge ‘the fact or duration

 3   of his confinement.’” (citation omitted)). The rule in Heck has been applied in the prison

 4   disciplinary context when the “defect complained of by [plaintiff] would, if established,

 5   necessarily imply the invalidity of the deprivation of his good-time credits[,]” Edwards v.

 6   Balisok, 520 U.S. 641, 646 (1997) (emphasis added); Nonnette v. Small, 316 F.3d 872, 875 (9th

 7   Cir. 2002), and if the restoration of those credits “necessarily” would “affect the duration of time

 8   to be served[.]” Muhammed v. Close, 540 U.S. 749, 754 (2004) (per curiam); see also Nettles v.

 9   Grounds, 830 F.3d 922, 929 n.4 (9th Cir. 2016) (en banc) (“Heck applies only to administrative

10   determinations that ‘necessarily’ have an effect on ‘the duration of time to be served.’” (citations

11   omitted)), cert. denied, 137 S. Ct. 645 (2017).

12          The Ninth Circuit has declined to apply the Heck bar where success in a § 1983 action

13   would not necessarily affect the duration of the plaintiff’s sentence. In Nettles v. Grounds, an

14   indeterminately-sentenced life prisoner sought restoration of 30 days of lost good-time credits and

15   expungement of the associated rule violation report. 830 F.3d 922, 927 (9th Cir. 2016). The

16   Ninth Circuit held that the claim did not fall solely within the scope of habeas corpus because

17   success on the merits would not necessarily lead to an earlier release. Id. at 935. Importantly, the

18   court stated that it could not tell whether the restoration of time credits would affect the duration

19   of confinement because the prisoner had not yet been found suitable for parole, and if he was

20   eventually paroled, the length of his parole was unknown. Id. at 934-35. Courts have applied
21   Nettles to Section 1983 actions in determining whether plaintiffs’ claims are Heck-barred. See,

22   e.g., Delgado v. Gonzalez, 686 F. App’x 434, 435 (9th Cir. 2017) (reversing a decision that relied

23   on Balisok and not Nettles in determining that the plaintiff’s § 1983 claim was Heck-barred

24   despite not knowing whether the loss of good-time credit would necessarily affect the length of

25   sentence).

26          Nettles is instructive here. Defendant has the burden of demonstrating that Heck bars
27   Plaintiff’s § 1983 claim, see Sandford v. Motts, 258 F.3d 1117, 1119 (9th Cir. 2001) (“It was the

28   burden of the defendants to establish their [Heck] defense by showing what the basis was; they
                                                        4
     Case 2:20-cv-01180-JAM-JDP Document 22 Filed 08/17/21 Page 5 of 6


 1   failed to do so.”), and defendant has not met this burden. Neither the complaint nor defendant’s

 2   motion alleges, and no judicially noticeable document proves, that the loss of time credits will

 3   necessarily affect the duration of plaintiff’s confinement.2 Plaintiff is indeterminately sentenced,

 4   and defendant has not stated or argued that plaintiff is suitable for parole or that the loss of these

 5   credits necessarily will lead to a shorter confinement.

 6          Separately, defendant asks me to dismiss plaintiff’s excessive force claim on the ground

 7   that it is barred by Heck because the disciplinary findings are inconsistent with plaintiff’s

 8   complaint.3 ECF No. 16-1 at 6. As stated above, I decline to take judicial notice of the factual

 9   accounts and findings in the disciplinary documents that contradict plaintiff’s allegations. Thus, I

10   reject this argument.

11          It is RECOMMENDED that defendant’s motion to dismiss (ECF No. 16) be DENIED.

12          I submit these findings and recommendations to the district judge under 28 U.S.C.

13   § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District Court,

14   Eastern District of California. Within 14 days of the service of the findings and

15   recommendations, the parties may file written objections to the findings and recommendations

16   with the court and serve a copy on all parties. That document should be captioned “Objections to

17   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

18   and recommendations under 28 U.S.C. § 636(b)(1)(C).

19

20
21

22

23

24          2
                Plaintiff allegedly was receiving help for a “B.P.H.,” ECF No. 1 at 3, and defendant
     states that this was related to plaintiff’s parole, ECF No. 16-1 at 2. However, no other judicially
25   noticeable facts regarding the status of plaintiff’s parole are provided, and I cannot consider
26   arguments that have not been made.
              3
                Plaintiff alleges that defendant, without warning, sprayed him with two cans of pepper
27   spray. ECF No. 1 at 3-5. The documents that defendant contends the court should look to instead
     indicate that defendant discharged a single continuous burst of pepper spray after giving plaintiff
28   multiple warnings to stop striking his head on the cell door window. ECF No. 16-2, Ex. D at 8.
                                                          5
     Case 2:20-cv-01180-JAM-JDP Document 22 Filed 08/17/21 Page 6 of 6


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   August 16, 2021
 4                                         JEREMY D. PETERSON
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           6
